DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fincham et al. (USPUB 2010/0017249) in view of Konrardy et al. (US 10,042,359).

As to Claim 1, Fincham discloses a vehicle charging system comprising: a charging inductive coil; and a receiving inductive coil  (Paragraphs 94-95).  Fincham does not expressly disclose a system controller, wherein the system controller is configured to self-initiate a charging session between the charging inductive coil and the receiving inductive coil without human input.  Konrardy discloses a system controller, wherein the system controller is configured to self-initiate a charging session between the charging inductive coil and the receiving inductive coil without human input (Figures 9).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Konrardy’s automated charging system, and use a vehicle with the inductive charger of Fincham, and allow the vehicle to automatically initiate charging when the vehicle requires charging in order to save the drive time by not requiring them to initiate charge or take the vehicle to the charging station.

As to Claim 2, Fincham and Konrardy disclose the vehicle charging system according to claim 1, wherein the controller is configured to send a signal to an electric vehicle that the vehicle charging system is available (Konrardy Figure 9).
As to Claim 3, Fincham and Konrardy disclose the vehicle charging system according to claim 2, further comprising a vehicle controller arranged on the electric vehicle, wherein the vehicle controller of the electric vehicle is configured to determine whether or not to self-initiate a charging session based on a charging availability signal sent to the electric vehicle by the system controller (Konrardy Figure 9).
As to Claim 4, Fincham and Konrardy disclose the vehicle charging system according to claim 3, wherein the vehicle controller is configured to send an acceptance signal to the system controller to initiate a charging session (Fincham Paragraph 43).
As to Claim 5, Fincham and Konrardy disclose the vehicle charging system according to claim 4, wherein the vehicle controller is configured to communicate to the system controller a target charge level (Fincham Figure 7, Element 718).
As to Claim 6, Fincham and Konrardy disclose the vehicle charging system according to claim 5, wherein the system controller is configured to determine an identity of the electric vehicle, configured to determine physical characteristics of the electric vehicle, the physical characteristics including an undercarriage height of the electric vehicle from a ground surface and/or a receiving inductive coil height from the ground surface, and the system controller being configured to validate a payment method prior to initiating a charging session with the electric vehicle (Fincham Paragraph 14 and 96, and Konrardy Figure 9).
As to Claim 7, Fincham and Konrardy disclose the vehicle charging system according to claim 5, wherein the system controller or the vehicle controller is configured to terminate the charging session after a requested recharge level is achieved (Fincham Paragraph 71).
As to Claim 8, Fincham and Konrardy disclose the vehicle charging system according to claim 5, wherein the system controller is configured to bill a billing account associated with the electric vehicle that reflects the amount of charging that was performed for the electric vehicle (Fincham Paragraph 96, Figure 7, Elements 724 and 726).
As to Claim 13, Fincham and Konrardy disclose the vehicle charging system according to claim 1, wherein the system controller is configured to charge an electric vehicle on request by the vehicle, even if a battery pack of the electric vehicle is fully charged or substantially fully charged, in order to accommodate power needs of electrically powered accessories located within the electric vehicle (Fincham Paragraph 76, It would be obvious to one having ordinary skill in the art at the time of this invention, to supply power to the vehicle whose battery is fully while the air conditioning is running, in order to prevent depleting the battery).
As to Claim 15, Fincham and Konrardy disclose the vehicle charging system according to claim 1, wherein the system controller is configured to command an electric vehicle to move to an optimum charging position with respect to the charging inductive coil (Konrardy Figure 9 Vehicle moves to the charging location).


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fincham and Konrardy in further view of Kuki et al (US 5,821,731).

As to Claim 9, Fincham and Konrardy disclose the vehicle charging system according to claim 1,but do not expressly disclose further comprising a first motor configured to move the charging inductive coil back and forth along a first axis.  Kuki discloses a first motor configured to move the charging inductive coil back and forth along a first axis (Column 9, lines 25-39).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Kuki, and equip the system of Fincham and Konrardy with an inductive charger which can move the coil, in order to provide and optimal charging position.
As to Claim 10, Fincham, Konrardy, and Kuki disclose the vehicle charging system according to claim 9, further comprising a second motor configured to move the charging inductive coil back and forth along a second axis (Kuki Column 9, lines 25-39).
As to Claim 11, Fincham, Konrardy, and Kuki disclose the vehicle charging system according to claim 10, further comprising a third motor configured to move the charging inductive coil back and forth along a third axis (Kuki Figure 4).
As to Claim 12, Fincham, Konrardy, and Kuki disclose the vehicle charging system according to claim 11, wherein the system controller is configured to operate the first motor, the second motor and the third motor to move the charging inductive coil to an optimum position for charging the receiving inductive coil based on a position and/or orientation of the receiving inductive coil (Kuki Figure 3 and 4).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fincham and Konrardy in further view of Ricci (US 9,694,685).
As to Claim 14, Fincham and Konrardy disclose the vehicle charging system according to claim 1, further comprising an electric vehicle operatively connected to the receiving inductive coil, the electric vehicle having a mechanism for moving the receiving inductive coil back and forth in a first direction, wherein the first direction is towards the ground and the electric vehicle is positioned over.  Ricci discloses an electric vehicle operatively connected to the receiving inductive coil, the electric vehicle having a mechanism for moving the receiving inductive coil back and forth in a first direction, wherein the first direction is towards the ground and the electric vehicle is positioned over (Column 9, lines 24-45).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Ricci’s movable receiving coil, and add it to the system of Fincham and Konrardy in order to allow the coils to be in closer proximity in order to increase the charge transfer efficiency.



Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fincham and Konrardy in further view of Penilla et al. (US 9,581,997).

As to Claim 16, Fincham and Konrardy disclose the vehicle charging system according to claim 1, but do not expressly disclose wherein the system controller is configured to command an ineligible vehicle to move away from a parking space associated with the charging inductive coil, and wherein the ineligible vehicle is not eligible for charging at the vehicle charging system.  Penilla discloses wherein the system controller is configured to command an ineligible vehicle to move away from a parking space (Penilla Column 21, lines 49-67).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Penilla’s automatic driveless movements, and add it to the system of Fincham and Konrardy, in order to move a vehicle from a charging/refueling location, in order to permit another vehicle to charge/refuel from that location.


Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi et al. (USPUB 2009/0096413) in view of Konrardy et al. (US 10,042,359).

As to Claim 17, Partovi discloses a charging system comprising: a system controller; a common power bus; a plurality of charging inductive coils operatively connected to the common power bus and the system controller; wherein the system controller is configured to initiate a charging session between a particular charging inductive coil of the plurality of charging inductive coils and a receiving coil (Paragraphs 94, 115, 157, 467).  Partovi does not expressly disclose initiating a charging session between a particular charging inductive coil and a vehicle charging system when an electric vehicle having a receiving inductive coil is within charging range without human input.  Konrardy discloses initiating a charging session between a particular charging inductive coil and a vehicle charging system when an electric vehicle having a receiving inductive coil is within charging range without human input (Figure 9).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Konrardy’s automated charging system, and use a vehicle with the inductive charger of Partovi, and allow the vehicle to automatically initiate charging when the vehicle requires charging in order to save the drive time by not requiring them to initiate charge or take the vehicle to the charging station.

As to Claim 18, Partovi and Konrardy disclose the vehicle charging system according to claim 17, wherein the system controller is configured to selectively and dynamically electrically connect and/or electrically disconnect each charging inductive coil of the plurality of the charging inductive coils from the common power bus (Partovi Paragraphs 197 and 202).

As to Claim 19, Partovi discloses a charging system comprising: a system controller; a charging inductive coil having a plurality of individual segments, the individual segments configured to form a plurality of different virtual charging inductive coil patterns; a receiving inductive coil; wherein the system controller is configured to operate the charging inductive coil to selectively form a particular virtual charging inductive coil pattern of the plurality of different virtual charging inductive coil patterns (Partovi Paragraphs 94, 115, 157, 467).  Partovi does not expressly disclose a vehicle charging system.  Konrardy discloses a vehicle charging system (Figure 9). It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Konrardy’s automated charging system, and use a vehicle with the inductive charger of Partovi, and allow the vehicle to automatically initiate charging when the vehicle requires charging in order to save the drive time by not requiring them to initiate charge or take the vehicle to the charging station.
As to Claim 20, Partovi and Konrardy disclose the vehicle charging system according to claim 19, wherein the system controller is configured to automatically and dynamically operate the charging inductive coil to form the particular virtual charging inductive coil pattern such that a transfer rate of a transfer of energy from the charging inductive coil to the receiving inductive coil that occurs with the particular virtual charging inductive coil pattern is greater than or equal to the transfer rate of other virtual charging inductive coil patterns of the plurality of different virtual charging inductive coil patterns (Partovi Paragraphs 197, 202, 301, and Figure 35).
As to Claim 21, Partovi and Konrardy disclose the vehicle charging system according to claim 20, wherein the system controller is configured to activate and/or deactivate a plurality of segments of the charging inductive coil in order to form the particular virtual charging inductive coil pattern (Partovi Paragraph 197 and 202).
As to Claim 22, Partovi and Konrardy disclose the vehicle charging system according to claim 19, wherein the system controller is configured to optimize a transfer rate of energy from the charging inductive coil to the receiving inductive coil by determining a peak transfer rate of energy position, and wherein the system controller is configured to physically direct an electric vehicle connected to the receiving inductive coil to change position towards the determined peak transfer rate of energy position (Partovi Paragraph 197, 202, 301, and Figure 35).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT GRANT/Primary Examiner, Art Unit 2859